DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
	This office action is in response to the amendment and comments submitted 2/10/2022.
Claims 1, and 12 have been amended. Support for claims 1 and 12 is found in [0014] of the instant application.
Claim 5 has been amended to resolve dependency.
Claims 3 have been cancelled.
Claims 1, 2, and 4-12 are currently pending.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al.(US 20120148913A1), in view Johnson et al. (US 5,129,643).

	As to claim 1, Chiba discloses a system for manufacturing a secondary battery (Secondary Battery Manufacturing Apparatus [Title]), the system comprising: a positive electrode cell manufacturing line in which a positive electrode single cell, on which a positive electrode tab is processed on one end of a positive, electrode (The positive electrode plate includes a positive electrode main body having a substantial plate shape, and a first tab [Abstract] FIG. 7). 
	A first separator is combined on one surface of the positive electrode (a positive electrode plate and a negative electrode plate are alternately stacked through a separator [Abstract]), is continuously manufactured (The positive electrode plate 101 and the negative electrode plate 102 are sequentially conveyed to the corresponding electrode plate receiving positions M1 and M2 by, for example, electrode plate-conveying conveyor belts 11 and 12 [0057] FIG. 7).

	A negative electrode cell manufacturing line in which a negative electrode single cell, on which a negative electrode tab is processed on one end of a negative, electrode (the negative electrode plate comprises a negative electrode main body having a substantial plate shape, and a second tab [Abstract] FIG. 7).
	A second separator is combined on one surface of the negative 
electrode (a positive electrode plate and a negative electrode plate are alternately stacked through a separator [Abstract]), is continuously manufactured (The positive electrode plate 101 and the negative electrode plate 102 are sequentially conveyed to the corresponding electrode plate receiving positions M1 and M2 by, for example, electrode plate-conveying conveyor belts 11 and 12 [0057] FIG. 7).
		
	Regarding the limitation “the positive electrode cell manufacturing line extending in a first direction along a first line”; and “the negative electrode cell manufacturing line extending in the first direction along a second line spaced from and parallel to the first line”;  Chiba discloses an apparatus for stacking battery plates [Abstract, 0008] but does not explicitly disclose the manufacturing lines side-by-side spaced apart. 
	Johnson discloses an apparatus for stacking battery plates, and further teaches an invention comprises a pair of side-by-side conveyors [C3L7-8] Applying a different orientation of the manufacturing lines to the stacking part would provide flexibility within the manufacturing environment space (see Fig. 13).
Chiba to incorporate the orientation of the manufacturing lines of Johnson to take advantage of the manufacturing space.
	It should be noted, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

    PNG
    media_image1.png
    937
    1388
    media_image1.png
    Greyscale

(Chiba Fig. 13 annotated and modified for illustration)


(positive electrode plate conveyance part 31 to convey the positive electrode plate 101, and a negative electrode plate conveyance part 32 to convey the negative electrode plate 102, which are arranged at both sides of the worktable 2 [0056]), to stack the positive electrode single cells and the negative electrode single cells up to a predetermined layer, thereby forming a stack cell,(An electrode body in which a positive electrode plate and a negative electrode plate are alternately stacked through a separator [0012],
	wherein the stacking part is disposed between the first line of the positive electrode cell manufacturing line and the second line of the negative electrode cell manufacturing line (see Fig. 7 and 13)  to alternately rotate toward the terminal portion of the positive electrode cell manufacturing line and the terminal portion of the negative electrode cell manufacturing line, thereby alternately receiving the positive electrode single cell and the negative electrode single cell. (As a stacking process, the positive electrode plate 101 and the negative electrode plate 102 are alternately stacked in order that the tabs 101b, 102b and 102c protrude in the same direction toward the Pl side in the P direction. That is, in the positive electrode plate conveyance part 31 and the negative electrode plate conveyance part 32 of the electrode plate conveyance unit 3, for example, the positive electrode plate conveyance part 31 is driven first. The positive electrode plate conveyance part 31 grips the positive electrode plate 101 conveyed to the corresponding electrode plate receiving position M1 by using the electrode plate hand part 31b, rotates an electrode plate conveyance arm part 31a, and moves the positive electrode plate 101 over the electrode plate disposing part 22b of the worktable 2 [0089]).
	

    PNG
    media_image2.png
    1128
    1910
    media_image2.png
    Greyscale



(Chiba Figs. 7 and 13 annotated and modified for illustration)

Claim 2, 4, 7, 8, and 11-12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al.(US 20120148913 A 1), in view Johnson et al. (US 5,129,643), as applied to claim 1 above, and in further view of Ryu et al. (US20140199581A1).

As to claims 2 and 7, modified Chiba discloses the system of claim 1, wherein the positive electrode cell manufacturing line and the negative electrode cell manufacturing line are connected in parallel to each other (The positive electrode plate 101 and the negative electrode plate 102 are sequentially conveyed to the corresponding electrode plate receiving positions M1 and M2 [0057] Fig. 13)

    PNG
    media_image3.png
    1104
    1425
    media_image3.png
    Greyscale


(Chiba Fig. 13 annotated and modified for illustration)
worktable 2, and electrode conveyance arms 31a and 32a, tab fixing unit 7 FIG. 7), and the packaging part (cover conveyance unit 4 [0063] are successively connected in series to perform a continuous processing (Positive electrode plate 101 and the negative electrode plate 102 are sequentially conveyed to the corresponding electrode plate receiving positions M1 and M2 by, for example, electrode plate-conveying conveyor belts 11 and 12 [0057]).

    PNG
    media_image4.png
    677
    921
    media_image4.png
    Greyscale

(Chiba Fig. 7)
	Chiba discloses a secondary battery but is silent on the welding part.
Ryu discloses a secondary battery and further teaches a welding part in which a primary welding is performed so that negative electrode tabs of the stack cell transferred from the stacking part are connected to each other to form one tab, and positive electrode tabs of the stack cell transferred from the stacking part are connected to each other to form one tab (the electrode assembly may be formed by stacking electrode plates having the same polarity to allow positions of electrode plate tabs to coincide with each other in an axial direction of the electrode plate. Therefore, the anode lead and the cathode lead may be aligned to be parallel with respect to each other to facilitate welding of the stacked anode tabs and the stacked cathode tabs to the anode lead and the cathode lead, respectively [0041]); and a packaging part in which the stack cell transferred from the welding part is put into a pouch, and the pouch is partially sealed (the anode lead and the cathode lead are exposed externally; receiving the electrode assembly in an internal space between an upper pouch and a lower pouch; and forming a sealing portion by performing a heat fusion process on an outer edge of the pouch in a state in which the lead film is interposed between outer edges of the upper pouch and the lower pouch [0060]).
	Secondary welding is performed in the welding part so that the negative electrode tabs connected to each other to form one tab and the positive electrode tabs connected to each other to form one tab are respectively additionally connected to a negative electrode lead and a positive electrode lead. (Further, the anode lead may be coupled to the anode tab bonding part, and the cathode lead may be coupled to the cathode tab bonding part, using a method such as a welding method or the like, to be exposed externally from the pouch [0061 ]). 
Welding the leads together to form one electrode lead for both the anode and cathode help prevent the occurrence of vibrations of an electrode lead [0064, 0081]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiba to incorporate the electrode welding of Ryu to prevent electrode lead vibration.

	As to claim 4, modified Chiba discloses the system of claim 2, wherein the stack cell has a structure in which the first separator, the positive electrode, the second separator, and the negative electrode are successively stacked, wherein another separator is disposed on the lowermost end, and the positive electrode is disposed on the uppermost end (a positive electrode plate and a negative electrode plate are alternately stacked through a separator [0012] the positive electrode plate 101 and the negative electrode plate 102, the main body 102a of the negative electrode plate 102 is covered by a separator 110 formed of an insulating material, and thus, the positive electrode plate 101 and the negative electrode plate 102 are stacked on each other with the separator 110 arranged between them to insulate the electrode plates, for forming the electrode body 103.  [0041 ]).

	As to claim 8, modified Chiba discloses the welding part is provided as a conveyor that moves the stack cell from the stacking part to the packaging part. 
(fixing unit 7 to fix tabs 101 b, 102b and 102c to corresponding terminals, and an storing unit 8 to store the electrode body 103 into a case 104 [0050]). Where the welding part would occur after the fixing of tabs and conveyed into a case.
claim 11, Chiba discloses a secondary battery but is silent on injected electrolyte. Ryu discloses a secondary battery and further teaches an injected liquid sealing part connected to in series to the packaging part [0043-0045], wherein, in the injected liquid sealing part, an electrolyte is injected into the pouch, and the remaining portion of the pouch is sealed. (An electrode assembly 20 impregnated in an electrolyte solution and then, closed and sealed along the edge by thermal coalescence [0045]) The sealing region insulates positive and negative terminals 511 and 521 from the case 32 and plays a role of protecting the positive and negative terminals [0046]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiba to incorporate the sealing techniques of Ryu to protect the positive and negative terminals.

	As to claim 12,  Chiba (Secondary Battery Manufacturing Apparatus [Title]) [0008] and stacking the electrode plates from conveyor lines (see Fig.7) but does not explicitly disclose the manufacturing lines side-by-side spaced apart as suggested by the limitation “the positive electrode cell manufacturing line extending in a first direction along a first line”; and “the negative electrode cell manufacturing line extending in the first direction along a second line spaced from and parallel to the first line”;
	Johnson discloses an apparatus for stacking battery plates, and further teaches an invention comprises a pair of side-by-side conveyors [C3L7-8] Applying a different orientation of the manufacturing lines to the stacking part would provide flexibility within the manufacturing environment space (see Fig. 13).
Chiba to incorporate the orientation of the manufacturing lines of Johnson to take advantage of the manufacturing space.
	It should be noted, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

    PNG
    media_image1.png
    937
    1388
    media_image1.png
    Greyscale

(Chiba Fig. 13 annotated and modified for illustration)
	alternatively providing a positive electrode single cell and a negative electrode single cell, the positive electrode single cell being one on which a positive electrode tab is processed on one end of a positive electrode (The electrode plate-conveying conveyor belts 11 and 12 (of Johnson) convey the corresponding positive electrode plate 101 or negative electrode plate 102 to the electrode plate receiving positions M1 and M2, in order that the direction in which the tabs 101 b, 102b and 102c protrude becomes a Pl direction in the P direction, when the positive electrode plate 101 or the negative electrode plate 1 02 is conveyed and placed on the worktable 2 from the electrode plate receiving positions M1 and M2 by the corresponding positive electrode plate conveyance part 31 or the corresponding negative electrode plate conveyance part 32 [Chiba, 0061] FIG. 7). and a first separator is combined on one surface of the positive electrode, (a positive electrode plate and a negative electrode plate are alternately stacked through a separator [Chiba, Abstract]) and the negative electrode single cell being one on which a negative electrode tab is processed on one end of a negative electrode (The electrode plate-conveying conveyor belts 11 and 12 convey the corresponding positive electrode plate 101 or negative electrode plate 102 to the electrode plate receiving positions M1 and M2, in order that the direction in which the tabs 101 b, 102b and 102c protrude becomes a Pl direction in the P direction, when the positive electrode plate 101 or the negative electrode plate 1 02 is conveyed and placed on the worktable 2 from the electrode plate receiving positions M1 and M2 by the corresponding positive electrode plate conveyance part 31 or the corresponding negative electrode plate conveyance part 32 [Chiba, 0061] FIG. 7). and a second separator is combined on one surface of the negative electrode; (a positive electrode plate and a negative electrode plate are alternately stacked through a separator [Abstract]).
	alternatively stacking the positive electrode single cell and the negative electrode single cell up to a predetermined layer to form a stack cell at a stacking part (as a stacking process, the positive electrode plate 101 and the negative electrode plate 102 are alternately stacked in order that the tabs 101b, 102b and 102c protrude in the same direction toward the Pl side in the P direction. That is, in the positive electrode plate conveyance part 31 and the negative electrode plate conveyance part 32 of the electrode plate conveyance unit 3, for example, the positive electrode plate conveyance part 31 is driven first. The positive electrode plate conveyance part 31 grips the positive electrode plate 101 conveyed to the corresponding electrode plate receiving position M1 by using the electrode plate hand part 31b, rotates an electrode plate conveyance arm part 31a, and moves the positive electrode plate 101 over the electrode plate disposing part 22b of the worktable 2 [0089] Where worktable 2 is part of the stacking part);
	Where electrode body 103 is inserted into the case body 107 [Chiba, 0107] at the storing unit 8 or packaging part, see Fig. 18 providing continuous processing).

    PNG
    media_image5.png
    648
    1174
    media_image5.png
    Greyscale

(Chiba Fig. 18)
as a stacking process, the positive electrode plate 101 and the negative electrode plate 102 are alternately stacked in order that the tabs 101b, 102b and 102c protrude in the same direction toward the Pl side in the P direction. That is, in the positive electrode plate conveyance part 31 and the negative electrode plate conveyance part 32 of the electrode plate conveyance unit 3, for example, the positive electrode plate conveyance part 31 is driven first. The positive electrode plate conveyance part 31 grips the positive electrode plate 101 conveyed to the corresponding electrode plate receiving position M1 by using the electrode plate hand part 31b, rotates an electrode plate conveyance arm part 31a, and moves the positive electrode plate 101 over the electrode plate disposing part 22b of the worktable 2 [0089]). Where the stacking part comprises worktable 2, and electrode conveyance arms 31a and 32a, tab fixing unit 7. 
	wherein the stacking part is disposed at a center between a terminal portion of the positive electrode cell manufacturing line and a terminal portion of the negative electrode cell manufacturing line to alternately rotate toward the terminal portion of the positive electrode cell manufacturing line and the terminal portion of the negative electrode cell manufacturing line, thereby alternately receiving the positive electrode single cell and the negative electrode single cell. (as a stacking process, the positive electrode plate 101 and the negative electrode plate 102 are alternately stacked in order that the tabs 101b, 102b and 102c protrude in the same direction toward the Pl side in the P direction. That is, in the positive electrode plate conveyance part 31 and the negative electrode plate conveyance part 32 of the electrode plate conveyance unit 3, for example, the positive electrode plate conveyance part 31 is driven first. The positive electrode plate conveyance part 31 grips the positive electrode plate 101 conveyed to the corresponding electrode plate receiving position M1 by using the electrode plate hand part 31b, rotates an electrode plate conveyance arm part 31a, and moves the positive electrode plate 101 over the electrode plate disposing part 22b of the worktable 2 [0089]).

	Chiba discloses a secondary battery but is silent on connecting negative electrode tabs of the stack cell to each other to form one tab, connecting positive electrode tabs of the stack cell to each other to form one tab, and welding each of the tabs to a lead.
	Ryu discloses a secondary battery and further teaches (the electrode assembly may be formed by stacking electrode plates having the same polarity to allow positions of electrode plate tabs to coincide with each other in an axial direction of the electrode plate. Therefore, the anode lead and the cathode lead may be aligned to be parallel with respect to each other to facilitate welding of the stacked anode tabs and the stacked cathode tabs to the anode lead and the cathode lead. [Ryu, 0041 ]); 
	and putting the stack cell into a pouch to partially seal the pouch at a packing part, wherein the operations are successively connected to perform a continuous processing. (the anode lead and the cathode lead are exposed externally; receiving the electrode assembly in an internal space between an upper pouch and a lower pouch; and forming a sealing portion by performing a heat fusion process on an outer edge of the pouch in a state in which the lead film is interposed between outer edges of the upper pouch and the lower pouch [Ryu, 0060]). Applying the above steps prevents a gap from forming between the two leads [0038]. 
Chiba to incorporate the stacking and sealing of Ryu to prevent a gap forming between the electrodes.


    PNG
    media_image6.png
    869
    1649
    media_image6.png
    Greyscale

(Chiba Figs. 7 and 13 annotated and modified for illustration)
Claims 5 and 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al.(US 20120148913 A 1), in view Johnson et al. (US 5,129,643), and in further view of Ahn et al. (EP 2328199 A2).

	As to claims 5 and 6, Chiba discloses a secondary battery but is silent on a stacking part comprises an aligner and aligner optically recognizes a shape. 
	Ahn discloses a secondary battery and further teaches the stacking part comprises an aligner that is capable of determining a stacking position and adjusting the stacking position A plurality of separators are also provided; each separator being located between a said first and a said second electrode. In such embodiments of the invention, the first alignment openings are substantially aligned with each other, and the second alignment openings are substantially aligned with each other. Therefore, such embodiments of the invention facilitate the alignment of the different layers of the electrode assembly [0033]).
	The aligner optically recognizes a shape of each of the negative electrode single cell and the positive electrode single cell, which are stacked, to calculate an error with relative to a proper position at which the stacking is performed. (The electrode assembly 202 can be evaluated based on an allowance by measuring location deviation of the openings 241 and 251 using an optical device or something, after setting an allowance along the thickness direction (z axis) regarding the location deviation of the openings 241 and 251 [0058]). 
An exemplary embodiment provides an electrode assembly in which positive and negative electrodes are exactly arranged and thus, having improved output performance, cycle­life, and reliability by increasing current collecting efficiency of each positive and negative electrode [0007]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiba to incorporate the electrode assembly alignment of Ahn to improve output performance.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al.(US 20120148913 A 1), in view Johnson et al. (US 5,129,643), and in further view of Min et al. (US 20130240323 A1).
	
	As to claim 9, Chiba discloses a battery but is silent on the positive and negative base material in the manufacturing line in the dried state. 
	Min discloses a battery and further teaches a positive electrode base material and a negative electrode base material, which are respectively put into the positive electrode cell manufacturing line and the negative electrode cell manufacturing line, are put in a dried state. (A cathode may be fabricated by, for example, applying a mixture of a cathode active material to the cathode current collector, and drying [0023] The anode used is fabricated by applying an anode active material to an anode current collector, and drying 
[0029]). Such cathode current collector is not particularly restricted so long as it has conductivity without causing chemical modification of a batter [0024] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiba to incorporate the drying of electrode material of Min to improve conductivity.

	Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et
al.(US 20120148913 A 1), in view Johnson et al. (US 5,129,643), in view of Min et al. (US 20130240323 A 1), as applied to claim 9 above, and in further in view Ryu et al. (US 20140199581 A 1) A 1).

claim 10, Chiba discloses secondary battery but is silent on a notching or cutting process. 
	Ryu discloses a secondary battery and further teaches the positive electrode cell manufacturing line and the negative electrode cell manufacturing line (an anode lead and a cathode lead [0073]),
	performed are: notching processing for molding ends of the positive electrode base material and the negative electrode to form the positive and negative tabs (the cut portion may be formed by a process of removing both a portion of the lead film present between the anode lead and the cathode lead and a heat-fused exterior pouch material encompassing the portion of the lead film present between the anode lead and the cathode lead [0074]); 
cutting processing for cutting the positive electrode base material and the negative electrode base material to a predetermined size to form the positive electrode and the negative electrode (the cut portion may be formed by a process of removing both a portion of the lead film present between the anode lead and the cathode lead and a heat-fused exterior pouch material encompassing the portion of the lead film present between the anode lead and the cathode lead [0073]); 
and a combining process of combining the separator on one surface of each of the cut positive and negative electrodes (an electrode assembly formed by stacking the one or more anodes and the one or more cathodes on each other to have a separation film interposed there between [0014]).

Response to Arguments
Applicant’s arguments, see amendments page 7, filed 1/13/2022, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. 102 and 103 respectively, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnson et al. (US 5,129,643).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728



/Maria Laios/Primary Examiner, Art Unit 1727